Case 6:19-cr-00258-WWB-DCI Document 13 Filed 11/15/19 Page 1 of 2 PageID 36




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                Case No. 6:19-mj-1483

KEVON KEITH HOLMES,

       Defendant.
                                            /

                             NOTICE OF APPEARANCE AND
                              SUBSTITUTION OF COUNSEL

       The Office of the Federal Defender has been appointed by the court to represent the

Defendant, Kevon Keith Holmes, in the above-styled cause.

       The Clerk is requested to remove Karla M. Reyes as the notice counsel, and enter the

appearance of Joshua R. Lukman, Assistant Federal Public Defender, as counsel for the Defendant.

       DATED this 15th day of November 2019.

                                                   Donna L. Elm
                                                   Federal Defender

                                                   /s/ Joshua R. Lukman
                                                   Joshua R. Lukman
                                                   Assistant Federal Defender
                                                   Florida Bar No. 0088213
                                                   201 S. Orange Avenue, Suite 300
                                                   Orlando, Florida 32801
                                                   Telephone: 407-648-6338
                                                   Facsimile: 407-648-6095
                                                   E-Mail: joshua_lukman@fd.org
Case 6:19-cr-00258-WWB-DCI Document 13 Filed 11/15/19 Page 2 of 2 PageID 37




                               CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of

Appearance and Substitution of Counsel was submitted to the Clerk of Court using the CM/ECF

system, which will send a notice of electronic filing to the Office of the United States Attorney,

counsel for the government, this this 15th day of November 2019.


                                                    /s/Joshua R. Lukman
                                                    Assistant Federal Defender




                                                2
